         Case 6:19-cv-00199-ADA Document 11 Filed 07/23/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

TRILOGY ENTERPRISES, INC.                        §
                                                 §
vs.                                              §        NO: WA:19-CV-00199-ADA
                                                 §
TRILOGY EDUCATION SERVICES, LLC                  §



                                              ORDER




       The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear by
phone for a telephone conference on August 01, 2019 at 09:30 AM . Please call (866) 434-5269
with access code 9678090 to be included in the hearing.


               SIGNED on 23rd day of July, 2019.



                                                     ______________________________
                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE
